Citation Nr: 0108929	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard (ANG) from 
March 1979 to May 1981, including periods of active duty for 
training (ACDUTRA) from June 1979 to August 1979, and from 
June 1980 to August 1980.  The veteran also had active 
military service from June 1981 to November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in which 
the RO denied service connection for left ear hearing loss.  
The veteran filed a timely notice of disagreement and his 
appeal has been perfected to the Board.

REMAND

The veteran and his representative contend that he has 
suffered left ear hearing loss as a result of acoustic trauma 
during his active service from June 1981 to November 1983.  
Specifically, the veteran maintains that, during training 
exercises, he was exposed to noise from many different types 
of weapons fire without the benefit of hearing protection.  
During a field exercise in Germany, the veteran states that 
he received medical attention for a left ear injury after 
exposure to heavy artillery fire.

Service connection may be granted for a current disability 
resulting from disease or injury incurred in or aggravated by 
a veteran's active service.  38 U.S.C.A. §  1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  In the absence of 
proof of a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For VA 
purposes, defective hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385. 

Following a preliminary review of the claims folder, the 
Board finds there is no medical evidence to support the 
veteran's assertion that he currently suffers left ear 
hearing loss.  Although the veteran stated his belief in the 
matter, as a layperson, the veteran is generally not 
competent to give a medical opinion concerning a current 
medical diagnosis of disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Furthermore, the veteran has not indicated 
current, persistent symptoms of left ear hearing loss. See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay persons 
are competent to testify to the symptoms of observable 
conditions).  In the absence of clinical findings for a 
diagnosis of left ear hearing loss or a report of current, 
persistent symptoms of left ear hearing loss, a finding of 
service connection would not be warranted.  

However, further development is warranted to comply with the 
notice and duty to assist provisions of the recently enacted 
Veterans Claims Assistance Act of 2000, thereby providing the 
veteran with an opportunity to submit additional supportive 
evidence and argument necessary to substantiate his claim.  
The Veterans Claims Assistance Act of 2000 provides, in 
pertinent part, that the veteran must be notified of any 
information, including medical or lay evidence, necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102).  
Furthermore, reasonable efforts must be made to obtain 
records (including private records) that the veteran 
sufficiently identifies, and the veteran must be notified if 
the identified records are unavailable.  Veterans Claims 
Assistance Act of 2000, 114 Stat. at 2097-98.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  The 
veteran is hereby notified that, if the RO determines that a 
VA examination is a necessary developmental measure, the 
failure to report to any scheduled VA examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655.

In his self-reported medical history included in and attached 
to his August 1998 claim, the veteran alleges he was treated 
during two field exercises in Germany for otolaryngological 
injuries.  However, the veteran's service medical records, 
including four audiometric tests with normal results, do not 
reflect complaints, treatment, or diagnoses of 
otolaryngological disorders.  The RO should request a 
National Personnel Records Center (NPRC) search for records 
pertaining to the veteran's alleged in-service treatment at 
the possible times, places, and military facilities 
identified by the veteran.  The veteran should be notified if 
the search produces negative results.

The Board notes that the veteran's contentions are not 
directed toward events of his ANG service and the veteran's 
ANG service medical records are not associated with the 
claims folder.  However, in light of the need for additional 
development, any service medical records resulting from the 
veteran's ANG service should be obtained for appellate 
review.

As noted above, there is no current evidence in the record 
pertaining to left ear hearing loss or any other 
otolaryngological disorder.  In his August 1998 claim, the 
veteran listed two non-physicians as persons with current 
information pertaining to his left ear hearing loss.  The RO 
should request lay statements regarding the symptomatology of 
the veteran's left ear hearing loss, which would be useful in 
the adjudication of this case. 

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the NPRC and 
specifically request service medical 
records surrounding medical treatment 
received by the veteran in August 1981 
and April 1982, while stationed in 
Wildeflecken and Grafenwhore, Germany, 
respectively.  Furthermore, the RO should 
obtain service medical records pertaining 
to the veteran's ANG service.  If the 
search of the aforementioned service 
medical records should produce negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified.

2.  The RO should request lay statements 
concerning the veteran's left ear hearing 
loss from the persons identified in the 
veteran's application for compensation.  
If the requested lay statements are not 
submitted, the veteran and his 
representative should be notified and 
advised of the right to obtain and submit 
any supportive lay statements.

3.  The veteran should be asked again to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnoses of left ear 
hearing loss, which have not been 
obtained to date.  These sources may 
include private medical records showing 
treatment of the claimed disability, 
employment physical examinations, fellow 
service personnel statements, or personal 
testimony.  All information obtained 
should be associated with the claims 
folder.  

4.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, and if competent evidence of 
current disability has been submitted, 
the veteran should be afforded an 
appropriate VA otolaryngological 
examination to determine whether the 
veteran has hearing loss for VA purposes 
under the provisions of 38 C.F.R. 
§ 3.385.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  If the veteran is found to have 
hearing loss as defined by 38 C.F.R. 
§ 3.385, the physician should render an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
left ear hearing loss is in any way 
related to his active military service, 
to include acoustic trauma, or whether it 
is due to other causes.  Prior to 
rendering such an opinion, the examiner 
should elicit from the veteran a detailed 
history of his hearing problems, to 
include exposure to acoustic trauma 
during and after military service.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  If none of the requested development 
provides objective evidence of a nexus 
between any currently demonstrated 
current left ear hearing loss and any in-
service injury or disease, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

8.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for left ear hearing 
loss, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to assist/notify 
a claimant.  The RO must provide adequate 
reasons and bases for all of its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

9.  If the benefits sought on appeal 
remain denied, both the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable time 
before the claims file is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



